                  Case 19-12378-KBO              Doc 1208        Filed 08/19/20         Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                        )      Case No. 19-12378 (KBO)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )
                                                                  )      Related Docket No. 1175
                                                                  )

              NOTICE OF ERRATA REGARDING FINAL APPLICATION OF
           JEFFERIES LLC FOR COMPENSATION FOR SERVICES RENDERED
         AND FOR REIMBURSEMENT OF EXPENSES AS INVESTMENT BANKER
          TO THE DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD
              FROM OCTOBER 17, 2019, TO AND INCLUDING JUNE 19, 2020

             PLEASE TAKE NOTICE that on July 21, 2020, Jefferies LLC (“Jefferies”) filed its Final

Application for Compensation for Services Rendered and for Reimbursement of Expenses as

Investment Banker to the Debtors and Debtors in Possession for the Period from October 17, 2019

to and Including June 19, 2020 [Docket No. 1175] (the “Final Fee Application”).

             PLEASE TAKE FURTHER NOTICE that the amount of compensation sought by the

Final Fee Application, as detailed and summarized throughout the Final Fee Application, is

$3,950,000.

             PLEASE TAKE FURTHER NOTICE that the first page of the cover sheet to the Final

Fee Application, however, included a typographical error listing the compensation sought as

$2,750,000.



1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
          Case 19-12378-KBO   Doc 1208   Filed 08/19/20    Page 2 of 2




Dated: August 19, 2020         BAYARD, P.A.
       Wilmington, Delaware
                                /s/ Daniel N. Brogan
                               Erin R. Fay (No. 5268)
                               Daniel N. Brogan (No. 5723)
                               600 N. King Street, Suite 400
                               Wilmington, Delaware 19801
                               Telephone: (302) 655-5000
                               Facsimile: (302) 658-6395
                               E-mail:      efay@bayardlaw.com
                                            dbrogan@bayardlaw.com
                               - and -
                               James H.M. Sprayregen, P.C.
                               Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                               Gregory F. Pesce (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200
                               Email:         jsprayregen@kirkland.com
                                              rbennett@kirkland.com
                                              gregory.pesce@kirkland.com
                               - and -
                               Christopher Marcus, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900
                               Email:        cmarcus@kirkland.com

                               Co-Counsel to the Debtors and Debtors in Possession
